DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant’s disclosure lists figure 4 as a “comparative example” (See paragraphs 0013 and 0036-0039.). Similar circuit is shown in Applicant cited art (Enomoto; figure 4A). 
Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.  
Regarding claim 1, prior art of record do not teach or suggest the reference resistor being configures by electrically connecting: “a first resistance circuit in which a first resistive element having a positive temperature coefficient of resistance and a second resistive element having a negative coefficient of resistance are electrically connected; and a second resistance circuit in which a third resistive element having a positive temperature coefficient of resistance and a fourth resistive element having a negative temperature coefficient of resistance are electrically connected; the first resistance circuit being configured such that the resultant resistance value 
Claims 2-6 depend on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guo, Camp et al., Coolbaugh et al., Peterson, Sumimoto et al., and Miyamoto et al., disclose compensating and/or adjusting temperature sensor devices. 
This application is in condition for allowance except for the following formal matters: 
See the Drawing Objection above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/            Primary Examiner, Art Unit 2833